Title: From James Madison to James Madison, Sr., 29 April 1781
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Philada. April 29th. 1781
Your’s of the 7th. was handed to me a few days ago by Mr. Newman who is to call on me this evening for an answer. 700 dollars were enclosed in it. As I cannot get any wire of the description you direct, nor indeed any but a little fitted for bolting according to the flour model, and that at a price more than double the old one I have declined laying out the money. Should you be in great want & willing to give so high a price, the messenger for Mr. Lyon’s Chariot will bring your orders and take charge of the sifters.
I am well pleased to find my brother Wm. has turned his thoughts seriously on the law, but I much fear his preparatory studies are not sufficiently ripened for the purpose. If he could place himself in a situation for alternately persuing both, it would be adviseable to do it, and it would be an additional advantage if he were within the reach of some respectable Court where he could be learning the rules of practice. It is of great importance that no time be lost.
The papers which I inclose with this comprize all the late intelligence from abroad. Our affairs in Europe wear on the whole an encouraging aspect. You will have heard of the advance of the Marquis’s Corps for your support. It will soon be followed by the Pennsylvania line. Another embarkation is certainly on the point of sailing from N. York. Clinton it is said is to command it. Deleware bay, is given out as the destination. It is more probable the event will shew the real one to be Chesapeak or Charleston.
Notwithstanding all our precautions the paper money still goes on depreciating. The old is 180 or 190 for 1. The new 21/2 for 1.
Our fine Ship the Confederacy was lately taken and carried into N. York by a British 44 & a frigate. She surrendered without a gun being fired. She was returning from the W. Indies & had a great deal of valuable & useful property on board belonging to the Public.
I shall write again by Mr. Lyon’s Chariot and send you another cargo of News’ papers. I am yr. dutiful Son
J. Madison Junr.
 